                     DECLARATION AND AFFIDAVIT OF ADAM ROSE

       1.      My name is Adam Rose and I am over the age of eighteen and am competent to
provide the information that follows based upon my personal knowledge.

       2.      I have lived in Alamance County all of my life, except for time spent in various
countries with the Army NC National Guard that I retired from in 2017. I now reside in Graham,
NC and am proud to call Graham home. Graham and Alamance County have always strived to
present an image of welcoming and forward thinking, but recent actions have spoken louder than
those words.

       3.       On June 2nd 2020, I was shocked to see in the media that 33 officers from the
Alamance County Sheriff’s Office and the Graham Police Department arrived in response to a
group of 8 citizens wanting to demonstrate and express their thoughts on current situations. I
began looking at the city of Graham’s handling of the situations that arose thereafter with
curfews being imposed on the city. During the curfews, I rode through downtown Graham after
curfew. I saw that the curfew wasn’t being enforced, as there were police present and plenty of
foot and vehicle traffic, yet I didn’t see anyone being stopped.

       4.      I began to question if the curfew was truly necessary or if it’s only purpose was to
give law enforcement another tool to use to arrest someone that they felt was a threat. I
attempted to present these concerns to the Graham City Council at their meeting on June 9th,
2020.

       5.     My comments didn’t receive any response and City Councilman Ricky Hall left
the meeting while my comments were being read so they weren’t even received by the full
board.

        6.      On June 21, 2020 I saw Facebook posts calling for all “Patriots” to come protect
the Confederate Soldier monument. On my way home, I rode through Court Square and was
surprised to see that numerous groups wearing Confederate flags, waving Confederate flags on
makeshift sticks, and with Presidential campaign flags were being allowed to congregate on the
sidewalks around the monument. I even saw that some of these groups were armed with pistols
on their hips. I was confused by this because I knew that NC law prevented carrying weapons at
demonstrations and yet they were being openly carried around what constitutes a demonstration
under Graham’s ordinances. After seeing this, it became apparent that various groups were
having the laws applied to them differently.


        7.      On June 26th, 2020 I heard that a Black Lives Matter group was planning an
unpermitted demonstration in Graham, NC. Soon after that I saw the Alamance County Sheriff’s
Office post on Facebook that there would be no permits to protest issued for the foreseeable
future and that any group attempting to protest without a permit would be subject to arrest.

        8.     This announcement struck me to my core. I couldn’t believe that a government
entity would so flagrantly deny protestors their First Amendment rights.

                                                 1



      Case 1:20-cv-00613-CCE-LPA Document 2-7 Filed 07/02/20 Page 1 of 3
         9.     At my first opportunity, I went to the Graham Police Department to immediately
file for a permit to protest because I felt I needed to express my thoughts to everyone possible
that this declaration was unconstitutional.

        10.     When I joined the Army, I swore to an oath to “Support and defend the
Constitution of the United States against all enemies, foreign and domestic; that I will bear true
faith and allegiance to the same”.

        11.     For 17 years I strived to live the 7 Army Values of Loyalty, Duty, Respect,
Selfless Service, Honor, Integrity, and Personal Courage that are so deeply instilled in everyone
that serves. I’m not aware of an expiration date on my oath of enlistment and I can’t forget those
values that I learned for so long just because I don’t wear the uniform any longer.

         12.    The United States of America isn’t defined by where our borders fall on a map,
it’s defined by the principles and ideology listed in the Constitution. I can’t sit idly by and watch
as those principles are eroded by government entities without letting my voice be heard.

       13.     I filed for a permit for a group demonstration on June 26th, 2020 with the Graham
Police Department. I wanted to celebrate First Amendment rights and to protest the statement
published by the Alamance County Sheriff’s Office of banning demonstrations.

         14.    Being that I knew there was a demonstration already planned for Saturday June
27th, 2020 and that the process required 24 hours’ notice, I applied for a demonstration planned
to take place on Sunday June 28th, 2020. I chose 9:30 am to 10:30 am as there would be less
traffic on a Sunday morning and would be longer than the 24 hours’ notice required.

         15.   I also chose a location of the corner of Main Street and Court Square as there is a
garden there that would allow pedestrian traffic to bypass the demonstration and travel
unaffected. I kept the number small at only 6 people as I thought that would be an easy number
for law enforcement to devote resources to and wouldn’t require too many resources in order to
facilitate.

        16.     I was told Lieutenant Duane Flood of the Graham PD would be in touch with me
about the approval or denial, and on Saturday June 27th, 2020 when I hadn’t heard from anyone
on the status of my application I called and left a voicemail with my contact information.

        17.     On Saturday June 28th, 2020 Assistant Chief Kristy Cole of the Graham Police
Department called me at around 8:45 pm to tell me that my permit had been denied due to the
State of Emergency proclamation by the Mayor. The accommodations I had made in my
application in order to help keep the demonstration as small and easy to facilitate as possible
weren’t enough and they could not approve ANY permits for demonstration during the
proclamation.

       18.    Assistant Chief Cole offered to accommodate the demonstration after the
proclamation was lifted, which I explained to her that this defeated the purpose of protesting the

                                                 2



      Case 1:20-cv-00613-CCE-LPA Document 2-7 Filed 07/02/20 Page 2 of 3
proclamation and showed the irony of their policy requiring a citizen to get permission of the
organizations they feel are oppressing them in order to protest the oppression that they feel they
are experiencing.

        19.     As a veteran that served my country honorably and was rightfully prevented from
exercising my first amendment right to the fullest during that time, it is painful and humiliating
that after so many years of service the time that I decide to exercise my rights I am denied with
no rightful justification. Instead, the Court Square is turned into a defensive position and anyone
trying to exercise their rights are too intimidated to try because of the statements of law
enforcement and by their overwhelming presence. My rights were denied based on the actions of
others and with me having no recourse in order to regain them in a timely manner.

       20.     In the words of one of our Founding Fathers, Benjamin Franklin, “They who can
give up essential liberty to obtain a little temporary safety deserve neither liberty nor safety”.

        21.    This weekend, I would like I would like the option to spontaneously go with a
small group of people (less than 10), and walk on the public sidewalks of Graham and the steps
at the Alamance Historical Courthouse in Graham without having to first seek a permit from the
City of Graham, and without seeking the permission of the Alamance County Manager.

       22.     I am participating in this lawsuit because I want Graham and Alamance County to
open up the city of Graham and the courthouse grounds to peaceful demonstration. I want all law
enforcement—including the Graham Police Department, the Alamance County Sheriff, and the
State Police—to respect my right to demonstrate against symbols of government-endorsed white
supremacy such as the Confederate monument in front of the county courthouse in Graham.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 2, 2020.




                                              _____________________________________
                                              Adam Rose




                                                  3



      Case 1:20-cv-00613-CCE-LPA Document 2-7 Filed 07/02/20 Page 3 of 3
